THE   i%'X7?ORNEY         CENEKAL
                      OF    %?LCXAS




Honorable W. Lee O'Danlel
Governor ofTexas
Austin, Texas
Dear Sir:              Opinion NO. o-2662
                       Re: Constitutionality of Article
                            4413, Section 11, Vernon's Re-
                            vised Civil Statutes.
        In your letter of August 28, 1940, you ask for an
opinion upon the constitutionality, under Article 4,~Section
10, of the Constitution of the State of Tejlas,of Se&Ion 11
of Article 4413, Vernon's Revised Civil Statutes.

        Article 4, Section 10 of   the Constitution provides
In part as follows:
        "He (the Governor) shall cause the laws to be
    faithfully executed, . . . .'
        In 1901, the Legislature passed legislation which
provided for the organization of the Ranger Force and pro-
vided that this force should always be under the command of
the Governor, for the purpose, among others, of aiding in
the enforcement of the laws of the State. In the act of the
44th Legislature, incorporated Ln Vernon's Civil Statutes as
Article 4413, the Texas Ranger Force was transferred to and
placed under the jurisdiction of the Department of Public
Safety, constituting such Texas Rangers a division of the
Department of Public Safety.
        You ask whether this later law is constltutlonal,
under the section of the Constitution above referred to. You
also ask that we advise you, If we find that the law Is con-
stitutional, what means the Governor has of carrying out his
constitutional duty of "causing the laws to be falthfully ex-
ecuted."
        The provision of the Constitution above quoted does
not require or contemplate that the Governor is himself to
execute the laws of the State, but is intenaed only to obll-
gate him to see that the proper officers of the State do ex-
ecute such laws. shields VS. Bennett, 8 W. Va. 74.   Such
Honorable W. Lee O'Daniel, page 2        0 -2662


general words as are found In this constitutional provision
cannot be made the basis of an lmplicatlon of want of legls-
latlve authority to vest the execution of the laws of the
State fn such officers as may seem to the Legislature neces-
sary or advisable. Henry vs. State, 87 Miss. 1, 39 so. 856.
        Insofar as the'matter of the means by which the Gov-
ernor may compel the laws to be faithfully executed Is con-
cerned, there is little that he can do save to bring about
the faithful execution of the laws by moral suasion. In ex-
ceptional circumstances, when the civil arm of~the government
Is powerless because of invasion, InsurrectIon, or anarchy,
the Governor has the power to call forth the M~lltla~to ex-
ecute the laws of the State. Constitution Article 4, Set-~
tlon 7; Rose Manufacturing Company vs. Western Union Tele-
graph Company (Civil Appeals) 251 3. W. 337.  In instances
where the Governor has the power to remove officers of the
government, he has, by virtue of that authority, a means of
compelling the laws to be falthfullg executed.
         In the case of Houston Tap and Brazoria Rallway
Company vs. Randolph, 24 Tex., 343, the court said:
     .
         "The Governor 1s the head of the executive
    department of the State, and it is made his duty,
    by the constitution, to 'take care that the laws
    be faithfully executed.' It is evidently contem-
    plated, that he shall give direction to the man-
    agement of affairs, in all the branches of the ex-
    ecutive department. Otherwise he has very little
    t0 do.   Where he has the power of removal, he can
    assume authoritative control absolutely, Ln all of
    the departments. This being the caee in the United
    States government, results in the entire unity of its
    executive department. The absence of that absolute
    power of the chief executive in this state, must
    occasionally produce a want of harmony in the exe-
    cutive administration, by the inferior officers of
    that department declining to comply with the wishes,
    or to follow the judgment of the governor. That
    is an inherent difficulty in the organization of
    that department, and the conflicts arising out of
    It, cannot be adjudicated or settled by the judi-
    ciary. The fact that there is no remedy for an
    Injury growing out of such conflict, cannot justify
    another department, to wit, the judiciary, in over-
    stepping the boundary of its prescrlbed,,authority,
    for the purpose of furnishing a remedy.
       The court in that case goes on to point out that the
Honorable W. Lee O'Daniel, page 3        o-2662


authority to provide means by which the governor may be able
effectively to 'cause the laws to be faithfully executed"
rests In the legislative branch of the government, and until
the leglslatlve branch of the government shall provide those
means, there is little that the executive is able to do in
order to effectively compel the faithful execution of the
laws of the State of Texas.
                                Yours very truly
                              ATTORNEY GENERAL OF TEXAS

                                By s/R. W. Fairchild
                                     Richard W. Fairchild
                                     Assistant
RWF: rw : WC

APPROVED SEP 5, 1940
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman